LEAR, Judge.
Eddie W. Knippers, defendant-appellant, is aggrieved by the ruling of the lower court granting a motion for summary judgment in favor of plaintiff.
The salient facts are these:
Plaintiffs, Sidney E. Coxe and Lamar Coxe, seek the specific performance of an agreement entered into by themselves and Eddie W. Knippers, defendant, whereby it is alleged that the parties agreed, as partners in commendam, to perform all acts necessary to effectuate the sale of assets to the first person or entity presenting an acceptable offer. The agreement was entered into on August 9, 1974, and contained a precondition that there be an “acceptable purchase offer.” Plaintiffs allege that on August 29, 1978, an “acceptable” purchase offer was received. In the meantime, it is alleged, the apartments had become a profitable enterprise, contrary to its status in 1974 which, defendant alleges, was a material change. Defendant caused the taking of extensive depositions herein which include parol evidence which, if considered, presents definite factual issues to be resolved.
We are of the opinion that the depositions and the parol evidence contained therein, if admissible, render summary judgment inappropriate.
We, therefore, reverse the judgment of the trial court and remand the cause for further proceedings not inconsistent with these expressions, appellees to pay all costs of the appeal.
REVERSED AND REMANDED.